UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

FEB - 9 2012

C|erk, U.S. District & Bankruptcy

) Courts for the District of Columbia
HARRY EDWIN MILES, )
)
Plaintiff, )
)

v. ) Civil Action No.  
)
UNITED STATES ATTORNEY GENERAL )
ERIC HOLDER, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff is a federal prisoner who is serving a 360-month prison sentence upon his
conviction in the United States District Court for the Central District of Illinois for drug offenses.
See Judgment in a Criminal Case, United States v. Miles, No. 05-40051 (C.D. lll. filed June 6,
2006). He opines that "H.R. 3190, Public Law 80-772, Title 18 United States Code[] is invalid,
unenforceable and void ab initio" because the bill was not passed by "both Houses of Congress
as mandated by the Constitution for the United States." Compl. at 2-3. Rather, "no quorum
[was] in place when the bill was voted on by the House of Representatives, [or] when signed by
the Speaker of the House and the President pro tempore of the Senate.” Id. at 3. Presumably in
reliance on the provision of Title l8 which grants to "[t]he district courts of the United States . . .
original jurisdiction . . . of all offenses against the laws of the United States," 18 U.S.C. § 3231,

plaintiff contends that his "indictment and conviction can not [sic] be upheld, and the court has

only one choice, to order dismissal of [plaintiff’ s] indictment and conviction ab initio." Compl.
at l7.

Among other relief, plaintiff demands that the Court order the Attomey General "to
answer the legal question asked of him," Compl. at 20, regarding the constitutionality of Public
Law 80-772, see Compl. at lO-l l. He thus appears to demand a petition for a writ of mandamus
under 28 U.S.C. § l36l. See Compl. at 6. Absent from plaintiffs submission is any showing
that he "has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no
other adequate remedy available to plaintiff." Councz`l of and for the Blind of Delaware Courzty
Valley v. Regan, 709 F.2d l52l, l533 (D.C. Cir. l983) (en banc).

lt appears instead that plaintiff does have a means by which to challenge the
constitutionality of the criminal statute under which he was convicted: he may file a motion
under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence. See Tayl0r v. U.S. Ba'. of
Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that an attack on the constitutionality of the
statute under which a defendant was convicted and sentenced is properly pursued by motion
under 28 U.S.C. § 2255). Such a motion must be filed in the court which imposed the sentence,
and the plaintiff may avoid this process only if the remedy is found to be inadequate or
ineffective. See 28 U.S.C. § 2255(e). lt does not appear that this district is the appropriate forum
for adjudication of the claim, however, because plaintiff was tried, convicted, or sentenced
elsewhere.

An Order accompanies this Memorandum Opinion.

/
DATE; 'L l°t i l'l/  
\’Unitekl States District Judge